Exhibit 10.39
Amendment
To the
The McGraw-Hill Companies, Inc. Employee Retirement Plan Supplement
     Effective as of December 2, 2009, The McGraw-Hill Companies, Inc. Employee
Retirement Plan Supplement (the “MH ERPS”), amended and restated as of
January 1, 2008, unless otherwise provided, is amended as set forth below.
     1. Section 2.03. Appeal Reviewer. Section 2.03 is amended by adding the
following at the end thereof:
The Appeals Reviewer (or its delegate in accordance With Section 3.01) is the
named fiduciary for purposes of deciding any appeals of a claim denial pursuant
to Article VI.
     2. Section 3.01. Administration. Section 3.01 is amended by adding the
following at the end thereof:
     Notwithstanding anything herein to the contrary, the Plan Administrator,
the Appeal Reviewer and the Committee shall each have the power to designate one
or more persons as he or she or it may deem necessary or desirable in connection
with the Plan, who need not be members Of the Committee or employees of the
Company, to serve or perform some or all of the functions of the Plan
Administrator, the Appeal Reviewer and the Committee, respectively, on his or
her or its behalf. Such person(s) shall have the same rights and authority as
the Plan Administrator, Appeal Reviewer and the Committee who appointed him or
her would have had if acting directly.
* * * * *
     Except as set forth herein, the MH ERPS remains in full force and effect.

 